                     Case 1:18-cr-00373-RJS Document 828 Filed 06/18/21 Page 1 of 1




      DIRECT DIAL    212.763.0889
      DIRECT EMAIL shecker@kaplanhecker.com




                                                                             June 18, 2021
         BY ECF
         Honorable Richard J. Sullivan
         United States Circuit Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

         RE:        United States v. Burgess, et al., 18 Cr. 373 (RJS)

         Dear Judge Sullivan:

               Pursuant to this Court’s June 4, 2021 Order (Dkt. 821), I write to confirm that I met with
         Ramal Curtis via videoconference on June 11, 2021 and to propose a schedule for sentencing.
                 Based on my conversation with Mr. Curtis and my initial review of the materials that I have
         received, I request this Court’s permission to file a supplemental sentencing memorandum on Mr.
         Curtis’s behalf. I request that the supplemental sentencing memorandum be due on August 16,
         2021, the government’s response be due on August 23, 2021, and sentencing be scheduled for
         some date shortly thereafter. The government has consented to this proposed schedule.
                    Thank you for your consideration.

Defendant's motion is granted. IT IS HEREBY                    Respectfully submitted,
ORDERED THAT Defendant's sentencing will
                                                               /s/ Sean Hecker       ______
take place on Friday, August 27, 2021 at
10:00 a.m. at the Daniel Patrick Moynihan
                                                               Sean Hecker
Courthouse, 500 Pearl Street, New York, New                    KAPLAN HECKER & FINK LLP
York 10007.      Defendant shall file his                      350 Fifth Avenue, Suite 7110
supplemental sentencing submission by August                   New York, New York 10118
16, 2021.      The government may file a                       Telephone: (212) 763-0889
response to Defendant's submission by August                   Facsimile: (212) 564-0883
23, 2021.                                                      shecker@kaplanhecker.com

                                                               Counsel for Defendant Ramal Curtis
    6/18/2021




         cc: All Counsel via ECF
